— Appeal by the defendant the City of New York from an order of the Supreme Court, Kings County, entered April 15, 1980, which granted plaintiff leave “to file and serve upon the New York City Health and Hospitals Corporation” (not a party herein) a notice of claim, nunc pro tunc. Appeal dismissed, without costs or disbursements. The City of New York is not aggrieved by the order in question and therefore may not appeal from it (see CPLR 5511). Mollen, P. J., Margett, O’Connor and Weinstein, JJ., concur.